12/21/2022



                                                                                      Case Number: DA 22-0614




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                 SUPREME COURT CAUSE NO. DA 22-0614

ABBIGAIL STRAUB, BRITTNEY               )
GRITTEN, BRITTNEY MILL,                 )
S.D., and K.H.                          )
                                        )
Plaintiffs/Appellees,                   )    ORDER GRANTING UNOPPOSED
                                        )    MOTION TO STAY PROCEEDINGS
vs.                                     )   PENDING STIPULATED DISMISSAL
                                        )
CHIEN “HOWARD” HWA SHEN,                )
SHEN PROPERTIES, LLC,                   )
CARNE, INC. d/b/a CARNE                 )
BRAZILIAN GRILL, ASIAN SEA              )
GRILL, INC., WILD GINGER,               )
INC., and TING TING “TINA”              )
WU,                                     )
                                        )
                                        )
Defendants/Appellants.                  )

                             *******************
      Based upon unopposed motion and good cause appearing,

      IT IS HEREBY ORDERED that this case is STAYED.                 Counsel for Chien

“Howard” Hwa Shen shall file a status report to the court on or about January 15, 2023.

      DATED this _____ day of December, 2022.


                                                  _________________
                                        CHIEF JUSTICE


cc:   John Heenan/Joe Cook
      Mark D. Parker/Michael L. Dunphy/Cal J. Stacey
      Patrick M. Sullivan



                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              December 21 2022